Order
Per Curiam
Kathleen Wibberg, individually and as trustee of two family trusts, and her siblings, Dennis Rackers, Kenneth Rackers, and Victor Rackers (collectively, “Appellants”) appeal the circuit court’s judgment voiding the two trusts because they resulted from undue influence and placing a constructive trust on the trusts’ assets for the equal benefit of Appellants and two other siblings, Steven Rackers and Susan Komaromi. Appellants contend the evidence was insufficient to support the court’s finding of undue influence. For reasons explained in a Memorandum provided *126to the parties, we affirm the judgment and deny the requests for attorney’s fees.
AFFIRMED. Rule 84.16(b)